Citation Nr: 1143925	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  05-31 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a lung disorder, claimed as due to asbestos exposure.  

2.  Entitlement to service connection for emphysema, claimed as due to asbestos exposure.  

3.  Entitlement to service connection for asthma, claimed as due to asbestos exposure.  

4.  Entitlement to service connection for a heart disorder claimed as due to herbicide exposure to include as secondary to a lung disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The case was remanded by the Board in November 2009 for additional development and has been returned to the Board for further review.  

The Veteran was also afforded a hearing before the Decision Review Officer (DRO) at the RO on May 22, 2006.  A transcript of the hearing is associated with the claims file.  

The issue of entitlement to service connection for a heart disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  A current lung disorder is not shown to be due to either in-service asbestos exposure or to any other event or incident of the Veteran's active duty.  

3.  Emphysema is not shown to be due to either in-service asbestos exposure or to any other event or incident of the Veteran's active duty.  

4.  The Veteran is not currently diagnosed with asthma.    


CONCLUSIONS OF LAW

1.  A current lung disorder was not incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).

2.  Emphysema was not incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).

3.  Asthma was not incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the RO did provide the appellant with notice in June 2004, prior to the initial decision on the claims in August 2004.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the June 2004 letter about the information and evidence that is necessary to substantiate his claims for service connection.  

In addition, the RO notified the Veteran in the notice letter about the information and evidence that VA will seek to provide.  In particular, the June 2004 letter indicated that reasonable efforts would be made to help him obtain evidence necessary to support his claims and that VA was requesting all records held by Federal agencies, including service treatment records, military records, and VA medical records.  The Veteran was also informed that a medical examination would be provided or that a medical opinion would be obtained if it was determined that such evidence was necessary to make a decision on his claims.

The RO also informed the Veteran about the information and evidence that he was expected to provide.  Specifically, the June 2004 letter notified the Veteran that he must provide enough information about his records so that they could be requested from the agency or person that has them.  In addition, the letter stated that it was the Veteran's responsibility to ensure that VA receives all requested records that are not in the possession of a Federal department or agency.

Finally, a separate August 2006 letter notified the Veteran regarding the assignment of effective dates and disability ratings.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473.  The Board recognizes that the Veteran was not provided notification of these elements prior to the initial adjudication of the claims for service connection.  However, the Veteran's claims were readjudicated by the August 2006 supplemental statement of the case and, therefore, any defect in the timing of the notice of this information was harmless.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).
Thus, all notification requirements have been met.

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate the claims, including VA treatment records, service treatment records, personnel records, and records from the Wright Patterson Air Force Base.  In addition, the Veteran submitted copies of his medical treatment directly to the RO.  The Veteran has not asserted that there is any relevant evidence missing from the claims file.   

In addition, the Veteran was afforded a VA examination in May 2005 and the RO obtained a medical opinion in December 2009.  Concerning this, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2005 VA examination is adequate as the examiner reviewed the claims file, performed a physical examination of the Veteran, and provided current diagnoses.  In addition, the Board finds that the December 2009 medical opinion is adequate as the examiner reviewed the claims file and provided a medical opinion with supporting rationale.  The Board notes that the examiner opined that the Veteran's respiratory disease (COPD/emphysema) was less likely as not caused by or a result of the Veteran's having served in the Navy and his reported exposure to asbestos.  The Board recognizes that the examiner did not broadly address whether the Veteran's current lung disorder is directly related to active service in the rationale for the expressed opinion.  However, the Board finds that the opinion is adequate.  In the rationale, the examiner noted that the medical literature suggested that there is a strong link between smoking and COPD/emphysema.  Therefore, the Board finds that a remand for another opinion is not required as the examiner provided an etiological explanation for the Veteran's lung disorder and the November 2009 remand directives have been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim to disability benefits.  Generally, in order to establish direct service connection for a disorder, there must be (1) medical evidence of the current disability; (2) medical, or in certain circumstances, lay evidence of the in-service incurrence of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  However, medical evidence of a current disability and nexus is not always required to establish service connection.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ('Although interest may affect the credibility of testimony, it does not affect competency to testify.').
Service Connection based on tobacco use 

Notwithstanding any other provision of law, for claims filed after June 9, 1998, a Veteran's disability or death shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service on the basis that it resulted from an injury or disease attributable to the use of tobacco products by the Veteran during the Veteran's service.  38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300(a) (2011).  This provision of law does not preclude the establishment of service connection for a disability or death from a disease or injury which is otherwise shown to have been incurred or aggravated in military, naval, or air service or which became manifest to a requisite degree of disability during any applicable presumptive period.  38 U.S.C.A. § 1103(b) (West 2002); 38 C.F.R. § 3.300(b) (2011).

In this case, the Veteran filed his claim for service connection in 2004.  The Board is bound by the laws enacted by Congress, and in the present case, there is simply no legal basis to award entitlement to service connection for a lung disorder as secondary to tobacco use in service.  Accordingly, to extent that any of the Veteran's lung disorders were due to tobacco use, the claim for entitlement to service connection must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (in cases where the law and not the evidence is dispositive, a claim for entitlement to VA benefits should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).

Nevertheless, the Board notes that 38 U.S.C.A. § 1103(b) and 38 C.F.R. § 3.300(b) do not prohibit service connection for disability or death from a disease or injury which is otherwise shown to have been incurred in or aggravated by active service, or which became manifest to the requisite degree of disability during any applicable presumptive period specified.  Accordingly, the Board will consider other bases under which the Veteran may establish service connection for a lung disorder.


Service Connection for a Lung Disorder based on Asbestos Exposure in Service

In this case, the Veteran seeks service connection for a lung disorder which he claims is a result of exposure to asbestos during service.  

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (hereinafter 'M21-1MR').  Also, an opinion by VA's Office of General Counsel discusses the development of asbestos claims.  VAOPGCPREC 4-00.

Paragraph (a) lists common materials that may contain asbestos including steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Paragraph (b) in essence acknowledges that inhalation of asbestos fibers can result in fibrosis, the most commonly occurring of which is interstitial pulmonary fibrosis or asbestosis.  Inhaling asbestos fibers can also lead to pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Paragraph (c) notes as important that all persons with significant asbestosis develop cor pulmonale, heart disease secondary to disease of the lung or its blood vessels, and those who do not die from cancer often die from heart failure secondary to cor pulmonale.  Also of significance is that disease-causing exposure to asbestos may be brief, and/or indirect.  Paragraph (f) indicates that some of the major occupations involving exposure to asbestos include mining; milling; work in shipyards; insulation work; demolition of old buildings; carpentry and construction; manufacture and servicing of friction products, such as clutch facings and brake linings; and manufacture and installation of products, such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment. 
VA has acknowledged a relationship exists between asbestos exposure and the development of certain diseases, which may occur 10 to 45 years after exposure.  See M 21-1MR.  When considering VA compensation claims, rating boards have the responsibility of ascertaining whether or not military records demonstrate evidence of asbestos exposure in service and of ensuring that development is accomplished to ascertain whether or not there was pre-service and/or post-service evidence of occupational or other asbestos exposure.  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information noted above.

The Manual goes on to say that the clinical diagnosis of asbestosis requires a history of asbestos exposure and radiographic evidence of parenchymal lung disease.  It should be noted that the pertinent parts of the Manual guidelines of service connection in asbestos-related cases are not substantive rules, and there is no presumption that a Veteran was exposed to asbestos in service.  Dyment v. West, 13 Vet. App. 141, 145 (1999), aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); VAOPGCPREC 4-2000.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a lung disorder to include COPD and emphysema.  

The Veteran contends that his current lung disorder is related to exposure to asbestos during his period of active duty.  The Veteran asserts that he was exposed to asbestos while serving on various naval vessels.  In the notice of disagreement, he stated that when he was stationed on the USS Charleston, it was being built and the piping was loaded with asbestos.  He also stated that the USS Escape went through a complete overhaul in the ship yard at the Portsmouth Naval Shipyard and was exposed to asbestos while aboard the ship.  He also stated that the USS Sunbird went through an entire overhaul which exposed him to asbestos.  During the DRO hearing, the Veteran testified that his primary military occupational specialty was cook.  He stated that the buildings and ships were full of asbestos at the time that he served.  The Veteran explained that there were instances in service where leaking pipes were fixed above his bed by stripping the asbestos off the pipe and putting a new pipe in and covering that with asbestos, and his blanket would be covered in asbestos.  He indicated that he felt he inhaled the asbestos from the blanket.  DRO Hearing Transcript at 5.  There are no references to asbestos exposure in the Veteran's service treatment and personnel records.   The service personnel records do not demonstrate that the Veteran performed duties commonly associated with asbestos exposure.  Indeed, the Veteran testified that his primary duty during service was as a cook.  

However, even assuming that the Veteran was exposed to asbestos, the Veteran has not been diagnosed with a disease associated with asbestos exposure.  Notably, the x-rays dated in 2005 contain no parenchymal disease.  The respiratory VA examination dated in 2005 further found no radiographic evidence of asbestos exposure.  The May 2005 examiner, in a separate opinion, indicated that the Veteran could have been exposed to asbestos, but there was no asbestosis because his chest x-ray did not show convincing signs of asbestosis.  The only finding was COPD.  Indeed, the VA treatment records do not reveal any asbestos-related diseases.  

In addition, the RO obtained a medical opinion addressing the etiology of any respiratory disorder present.  The December 2009 examiner reviewed the entire claims file and noted that the Veteran admitted to smoking 1.5 packs of cigarettes per day for 20 years.  The PFT findings from May 2005 showed moderate obstructive ventilator defect with some response to bronchiodilators, hyperinflated lung volumes with evidence of gas trapping, and moderately impaired diffusion capacity.  The primary care note from June 2009 indicated that he continued to see an outside pulmonologist.  The examiner listed a diagnosis of COPD/emphysema.  The examiner opined that the Veteran's current respiratory disease was less likely as not caused by or a result of the Veteran's having served in the Navy and his reported exposure to asbestos.  The examiner noted that current medical literature did not support the development of COPD/Emphysema based solely upon asbestos exposure.  The current medical literature strongly supports the premise that smoking is the primary cause of COPD/emphysema and lung cancer.  Asbestos may cause pulmonary fibrosis, but the Veteran's pulmonary function test and chest radiology reports did not indicate or support the diagnosis of pulmonary fibrosis.  The Veteran has a 30 pack year history of smoking cigarettes.  There is a strong link between asbestos and mesothelioma but there has been no evidence presented that the Veteran has or claims to have mesothelioma.  

In light of the above, the Board finds that the medical evidence does not show that the Veteran has an asbestos-related disease.  Furthermore, the December 2009 VA examiner's opinion is persuasive as the examiner reviewed the claims file, the PFT findings, and x-ray, and provided a medical opinion with a supporting rationale.  Moreover, the December 2009 VA examiner noted that the medical literature strongly supported that smoking as the primary cause of COPD/emphysema.  

In making this determination, the Board has considered the Veteran's assertions that he has a lung disorder related to active duty.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  However, the Veteran as a lay person is not competent to testify that his current lung disorder was caused by his active service, to include exposure to asbestos.  Concerning this, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet App 303 (2007).  

However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion as to whether his lung disorder is related to in-service asbestos exposure.  A lung disorder is not a condition capable of lay diagnosis, nor is it the type of condition that can be causally related to military service without medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Barr v. Nicholson, 21 Vet App 303, 308-09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins); cf. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (noting that, unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  In this regard, the onset and diagnosis of a lung disorder requires medical testing, and the cause of the disease is a matter of medical complexity.  Thus, the Board concludes that, although the Veteran is competent to report symptoms he experienced while in service and after service, and his exposure to asbestos, his statements as to the cause and diagnosis of his current lung disorder do not constitute competent evidence.  The Veteran has offered only conclusory statements regarding the relationship between his in-service experiences and his current lung disorder.  In contrast, the December 2009 VA examiner took into consideration all the relevant facts in providing an opinion, to include assuming that the Veteran was exposed to asbestos, and the current nature of his lung disorders.  Therefore, the Board finds that the December 2009 examiner's opinion is more persuasive.   

The Board finds that the preponderance of the evidence is against the claim for service connection for a lung disorder to include COPD and emphysema based on asbestos exposure and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Likewise, the Board finds that there is no indication that any current lung disorder is otherwise related to active duty.  

The service treatment records are completely absent for any notations, findings, or documentation regarding any respiratory/lung disorder.  The December 1958 report of examination, the October 1964 report of examination, the July 1970 report of examination, and the August 1974 report of examination shows that the Veteran's lungs and chest were clinically evaluated as normal.  

The post-service treatment records show that the Veteran has been assessed with COPD and emphysema since the 1980s.  However, the medical evidence does not relate any lung or respiratory disorder to active duty.  

The Veteran was afforded a VA respiratory examination in May 2005.  The examiner reviewed the claims file.  The Veteran stated that he was in the Navy from January 1955 to September 1974.  According to the claims file, the Veteran worked as a cook and the Veteran also said he worked as a cook and this gave him exposure to asbestos.  According to the Veteran, he had shortness of breath since 1976.  He was a smoker but he quit smoking about 20 years ago.  He has shortness of breath with mild to moderate physical activity.  The diagnosis was listed as COPD, no sleep apnea.  

As noted above, the RO obtained a medical opinion in December 2009.  The examiner opined that the Veteran's current respiratory disease (COPD/emphysema) was less likely than not caused by or a result of the Veteran's having served in the Navy and his reported exposure to asbestos.  The current medical literature does not support the development of COPD/emphysema based solely upon asbestos exposure.  The current medical literature strongly supports the premise that smoking is the primary cause of COPD/emphysema and lung cancer.  Asbestos may cause pulmonary fibrosis, the Veteran's pulmonary function test and chest radiology reports do not indicate or support the diagnosis of pulmonary fibrosis.  

In reviewing the aforementioned evidence of record, the Board finds that the most competent and persuasive evidence weighs against finding that any current lung disorder is related to active duty.  The Board finds that the December 2009 VA examiners' opinion is the most persuasive evidence of record with respect to the etiology of the Veteran's current lung disorder because the examiner reviewed the claims file and provided an opinion with supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (noting that it is what an examiner learns from the claims file for use in forming the expert opinion that matters and that, when the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment).  Therefore, the Board finds that service connection is not warranted for a lung disorder.

In making the above determination, the Board has considered the Veteran's assertions that he has a current lung disorder that is related to active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  However, the Veteran as a lay person is not competent to testify that his current lung disorder was caused by his active service.  As noted previously, a lung disorder is not a condition capable of lay diagnosis, nor is it the type of condition that can be causally related to military service without medical expertise.  Davidson, 581 F.3d 1313; Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  In this regard, the onset and diagnosis of a lung disorder requires medical testing and the cause of the disease is a matter of medical complexity.  Thus, the Board concludes that, although the Veteran is competent to report symptoms he experienced since service, his statements as to the cause of his current lung disorder do not constitute competent evidence.  Moreover, the Veteran's mere conclusory statements are not as persuasive as those of the VA examiners who have medical expertise and provided supporting rationale for the provided medical opinions.  

To the extent that the Veteran has attested to having chronic/continuous symptomatology of a lung disorder since 1976 (see 2005 VA examination report), the Board acknowledges that the Veteran can attest to experiencing shortness of breath.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board does not question the competency and credibility of the Veteran with respect to his reports of a gradual onset of breathing difficulty since his period of active service.  Although the medical evidence demonstrates that the Veteran has reported a long history of shortness of breath, the Board attributes more value to that of the competent medical evidence of record.  The record shows, and the Veteran does not dispute, that he has a decades long history of smoking.  Thus, although the Veteran may have experienced symptoms of his lung disorder since service, these symptoms have been attributed to his smoking history and his lung disorder has not been related to his period of active service.  Therefore, the Board finds that service connection based on continuity of symptomatology is not warranted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for a lung disorder, to include COPD and asthma, is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Asthma

In consideration of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for asthma.

The service treatment records are absent for any findings, documentation, or notations related to asthma or difficulty breathing.  Indeed, the December 1958 report of examination, the October 1964 report of examination, the July 1970 report of examination, the August 1974 report of examination show that the Veteran's lungs and chest were clinically evaluated as normal.  In addition, in the October 1964 report of medical history, the Veteran checked no as to having experienced asthma and checked no as to having experienced any shortness of breath.  

Furthermore, the most persuasive evidence of record shows that the Veteran is not currently diagnosed with asthma.  In this case, the medical evidence reveals a few notations of asthma/COPD in the medical records.  See records dated in 2004.  However, the overwhelming evidence shows that the Veteran is diagnosed with COPD.  Indeed, the treatment records dated from the 1990s to the present reveal consistent diagnoses of COPD.  

In addition, the Veteran was afforded a VA examination in May 2005.  The examiner noted that the Veteran reported shortness of breath since 1976.  He was a smoker and quit smoking about 20 years ago.  The physical examination showed decreased breath sounds and a few rhonchi at the bases.  The diagnosis was listed as COPD, no sleep apnea.  In a supplementary opinion, Dr. V.R.L., who conducted the respiratory examination stated that the only finding was COPD.  It was noted that there was no data suggesting that the Veteran had asthma, only COPD.  The Board affords greater value to the examiner's opinion as the examiner provided a rationale for the opinion and cited medical findings.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).

The Board acknowledges the Veteran's personal assertions that he suffers from asthma.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  While the Veteran can attest to having shortness of breath, he cannot diagnose himself with asthma as opposed to another respiratory disorder.  Indeed, the Board finds that the VA examiner's opinion is more persuasive than the Veteran's conclusory statements that he has asthma.  

Without evidence of a current disability, a preponderance of the evidence is against the Veteran's claim for service connection for asthma.  The benefit of the doubt rule does not apply, and the claim for service connection for asthma must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

ORDER

Entitlement to service connection for a lung disorder is denied.  

Entitlement to service connection for emphysema is denied.  

Entitlement to service connection for asthma is denied.    


REMAND

Reason for Remand: To obtain VA treatment records.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

In a January 2011 statement, the Veteran stated that he was treated for a heart attack in late 2003 or early 2004 at the VA Medical Centers (VAMCs) in Fort Wayne, Indiana and Marion, Indiana.  The claims file only contains VA treatment records dated from 2005 through 2011.  The identified records are not associated with the claims file and there is no indication that the RO attempted to request these records.  Therefore, the RO/AMC should make efforts to obtain these records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007) (holding that the relevance of documents cannot be known with certainty before they are obtained).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should perform any necessary development with respect to the Veteran's alleged exposure to herbicides to include contacting the National Personnel Records Center (NPRC), if necessary.  

2.  Attempt to obtain VA treatment records from the VA Medical Centers in Fort Wayne, Indiana and Marion, Indiana from January 2003 to December 2004.  If the records are not available, a note to that effect must be included in the Veteran's claims file and the Veteran notified accordingly.  

3.  When the development requested has been completed, the case should be reviewed by the RO on the entire evidence of record.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


